DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 2788510.
CN 2788510 teaches a device comprising a brush that can be rotated and driven in X, Y, Z directions by a moving device with respect to the circuit board. See at least Figure 1 and the related description.
CN 2788510 does not specifically recite a system comprising a soldering device and the cleaning device.
CN 2788510 teaches the device for cleaning soldered boards that were soldered by a soldering system.
It would have been obvious to an ordinary artisan at the time the invention was filed to make the device a part of the system comprising the device and the disclosed cleaning device to enable entire processing of the boards by the system.

Claim(s) 1, 3-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 2788510 in view of JP 9-316549 and EP 0147000.
CN 2788510 teaches a device comprising a brush and the cantilever bridge structure supporting the brush. CN 2788510 teaches that both the cantilever bridge and the brush that can driven in X, Y, Z directions by moving devices with respect to the circuit board. CN 2788510 also teach rotating, oscillating the brush and swinging and wiping movement of the brush. CN 2788510 teaches that the device comprises linear drives, such as servo motors.  See at least Figure 1 and the related description.
CN 2788510 also teaches that the device can comprise a cantilever instead of a bridge. CN 2788510 also teaches that the movement of the brush is controlled by the computer. The manipulators of the brush controlled by the computer are readable on the manipulator of the robot recited by claim 5. See at least Drawing Description part of CN 2788510.
The brush of CN 2788510 has a circular brush surface. See at least Figure 3.
CN 2788510 also teaches a suction collection device 50, which is best shown on Figures 1 and 4. The structure shown on figure 4 is readable on the claimed bin.
The angle adjusting device recited by the claims is readable at least on the joint connecting the telescopic brush. The referenced joint is shown as holding the telescopic brush device 40 at the angle approximately 0 degrees with respect to Z axis (at least Figure 1). CN 2788510 also teaches the referenced joint as a rotating joint. See at least the second full paragraph on page 3 of the translation of the document. Further, it is obvious that a motor to enable the movement of the cantilever type bridge in Z, Y, Z directions is present since CN 2788510 teaches servo motor driving system. See at least the first and the second full paragraphs on page 3 of the translation of the document.
CN 2788510 does not specifically state that the brush is connected to the ground of the device.
However, it is notoriously well-known to ground the parts of the electric operating devices to prevent injuries of the operators.
It would have been obvious to an ordinary artisan at the time the invention was filed to ground the parts of the device of CN 2788510, including the brush, in order to prevent injuries of the operators.

Thus, the difference between the device of CN 2788510 and the claimed device is in the providing the brush device is arranged above, not below of the board.
However, it has been held that reversal and rearrangement parts is obvious. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Moreover, providing brushes from the below of the boards for cleaning the soldered boards was known as evidenced by JP 9-316549 and EP 0147000. See at least Figures 2A, 2B, 4, 6 and the related description of EP 0147000 and Figures 1-4 and the related description of JP 9-316549.
It would have been obvious to an ordinary artisan at the time the invention was filed to rearrange the positions of the board and the brush in the device CN 2788510 since such arrangements was known from JP 9-316549 and EP 0147000 at least in order to better collect removed dirt.
As to claims 7 and 8:
CN 2788510 does not specify the material of the brush. 
However, JP 9-316549 and EP 0147000 teach that the brushes that are used for cleaning solder are wire (metal) brushes.
It would have been obvious to an ordinary artisan at the time the invention was filed to use metal wire brush in the device of CN 2788510 since JP 9-316549 and EP 0147000 teach such brushes for cleaning solder.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 
The applicants amended the claims.
It appears that the applicants rely on the arguments made in response to the previous Office actions to rebut the rejections made over the prior art under 35 USC 103.
The applicant’s arguments are not found persuasive for the reasons provided in the previous Office action.
The response to the referenced arguments made in the previous Office action are incorporated here and are repeated below.
With respect to the rejection of claims under 35 USC 103 as obvious over CN 2788510 in view of JP 9-316549 and EP 0147000 the applicants allege that CN 2788510 does not teach an angle adjusting device that is suitable to rotate the brush device between 0 and 20 degrees.
This is not persuasive because the claims are not limited to require an angle adjusting device that is suitable to rotate the brush device.
The claims are not limited to require rotation of the brush device.
The applicants’ arguments more specific than the claims.
Further, in contrast to the applicants’ allegation, CN 2788510 teaches a joint connecting the brush device 40 as a rotating joint. See at least the second full paragraph on page 3 of the translation of the document.
Thus, the applicants’ arguments contradict to the teaching of CN 2788510.
In response to applicant's arguments against CN 2788510 in view of JP 9-316549 and EP 0147000 individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, nothing on the record support applicants’ allegation regarding not properly soldered parts falling out of the board and disturbing the process.
In contrast, providing brushes from the below of the boards for cleaning the soldered boards were known as evidenced by JP 9-316549 and EP 0147000.
The rejection is maintained.
The applicants failed to rebut the rejection of claim 15 under 35 USC 103 as obvious over CN 2788510.
The rejection is maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/           Primary Examiner, Art Unit 1711